REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a  method of cultivating plants comprising: providing a coherent propagation growth substrate product formed of man-made vitreous fibres having at least one cavity, wherein the growth substrate product includes a region surrounding the cavity which has a higher density than the remainder of the growth substrate product; placing a dry flowing superabsorbent polymer in the cavity; positioning a seed in the cavity, irrigating the growth substrate product and allowing germination and growth of the seed; positioning the growth substrate product on the ground; and irrigating the growth substrate product and allowing growth of the seedling and allowing the seedling to root into the ground as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EBONY E EVANS/Primary Examiner, Art Unit 3647